Citation Nr: 0700329	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-38 921	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C. § 
1151 for the residuals of a cerebrovascular accident.

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran, the appellant, served on active duty from 
January 1954 to December 1956 and from May 1958 to February 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah. 


FINDING OF FACT

The veteran died before the Board promulgated a decision on 
his appeal. 


CONCLUSION OF LAW

Due to the death of the veteran, the Board does not have 
appellate jurisdiction to review the claim.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a letter, dated in December 2006, the veteran's 
representative notified the Board that the veteran had died.  
A certificate of death is not of record.  However, 
information submitted by the representative and obtained from 
the Social Security Administration's Death Index (SSDI) shows 
that the veteran died in September 2006.  The veteran's 
social security number was used in conducting the SSDI 
search.  In light of the above, the Board finds that these 
documents provide sufficient verification of the veteran's 
death. 



As a matter of law, a claim does not survive the death of the 
claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.


ORDER

The appeal is dismissed.



		
GEORGE E. GUIDO JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


